Case 2:20-cv-00534-AWA-RJK Document 18 Filed 06/15/21 Page 1 of 3 PageID# 231




                   UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                            Norfolk Division



EDGAR GALEANO GALO, A201-588-390,

                   Petitioner,

v.                                                        ACTION NO. 2:20cv534

JEFFREY CRAWFORD,
Superintendent of ICA-Farmville, et al.,

                   Respondents.


                                  FINAL ORDER

      This matter was brought by petition for a writ of habeas corpus under 28 U.S.C.

§ 2241. ECF No. 1. Edgar Galeano Galo, a foreign national in the custody of

Immigration and Customs Enforcement at the Farmville Detention Center in

Farmville, Virginia, sought release from his continued ICE detention “with

appropriate conditions of supervision,” or in the alternative, a new hearing to

reconsider his custody determination. Id. at 3.

      The petition was referred to a United States Magistrate Judge for report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and

Local Civil Rule 72 of the Rules of the United States District Court for the Eastern

District of Virginia. The Magistrate Judge’s Report and Recommendation filed May

12, 2021, recommends dismissal of the petition without prejudice because the

petitioner is no longer in custody and the petition is moot. ECF No. 17, at 3–4. The
Case 2:20-cv-00534-AWA-RJK Document 18 Filed 06/15/21 Page 2 of 3 PageID# 232




Court has received no objections to the Report and Recommendation and the time for

filing objections has expired.

      The Court does hereby accept the findings and recommendations set forth in

the Report and Recommendation, and it is therefore ORDERED that respondent

Mathew Munroe’s motion to dismiss the petition as moot—converted into a motion

for summary judgment—(ECF No. 13) be GRANTED, Munroe’s motion to dismiss

the petition, or in the alternative, motion for summary judgment on the merits (ECF

No. 9) be DENIED AS MOOT, and the petition for a writ of habeas corpus (ECF No.

1) be DENIED and DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

It is further ORDERED the judgment be entered in favor of respondents.

      The petitioner has failed to demonstrate “a substantial showing of the denial

of a constitutional right,” and, therefore, the Court declines to issue any certificate of

appealability pursuant to Rule 22(b) of the Federal Rules of Appellate Procedure. See

Miller-El v. Cockrell, 537 U.S. 322, 327, 335–36 (2003).

      The petitioner is ADVISED that because a certificate of appealability is denied

by this Court, he may seek a certificate from the United States Court of Appeals for

the Fourth Circuit. Fed. R. App. P. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts.

11(a). If the petitioner intends to seek a certificate of appealability from the

Fourth Circuit, he must do so within thirty (30) days from the date of this

Final Order. The petitioner may seek such a certificate by filing a written

notice of appeal with the Clerk of the United States District Court, United

States Courthouse, 600 Granby Street, Norfolk, Virginia 23510.



                                            2
Case 2:20-cv-00534-AWA-RJK Document 18 Filed 06/15/21 Page 3 of 3 PageID# 233




      The Clerk shall forward a copy of this Final Order to Edgar Galeano Galo and

counsel of record for respondents.



                                                  /s/
                                         Arenda L. Wright Allen
                                       United States District Judge

Norfolk, Virginia
June 15, 2021




                                        3
